     Case 1:20-cv-00743-RJJ-PJG ECF No. 7 filed 08/12/20 PageID.3 Page 1 of 9



                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION
                                         ______

UMAR MUHAMMAD,
                        Petitioner,                      Case No. 1:20-cv-743

v.                                                       Honorable Robert J. Jonker

BRYAN MORRISON,
                        Respondent.
____________________________/

                                              OPINION

                This is a habeas corpus action brought by a state prisoner under 28 U.S.C. § 2254.

Promptly after the filing of a petition for habeas corpus, the Court must undertake a preliminary

review of the petition to determine whether “it plainly appears from the face of the petition and

any exhibits annexed to it that the petitioner is not entitled to relief in the district court.” Rule 4,

Rules Governing § 2254 Cases; see 28 U.S.C. § 2243. If so, the petition must be summarily

dismissed. Rule 4; see Allen v. Perini, 424 F.2d 134, 141 (6th Cir. 1970) (district court has the

duty to “screen out” petitions that lack merit on their face). A dismissal under Rule 4 includes

those petitions which raise legally frivolous claims, as well as those containing factual allegations

that are palpably incredible or false. Carson v. Burke, 178 F.3d 434, 436-37 (6th Cir. 1999). After

undertaking the review required by Rule 4, the Court concludes that the petition must be dismissed

because it fails to raise a meritorious federal claim.
     Case 1:20-cv-00743-RJJ-PJG ECF No. 7 filed 08/12/20 PageID.4 Page 2 of 9



                                            Discussion

I.      Factual allegations

               Petitioner Umar Muhammad is incarcerated with the Michigan Department of

Corrections at the Lakeland Correctional Facility (LCF) in Coldwater, Branch County, Michigan.

Following a jury trial in the St. Clair County Circuit Court, Petitioner was convicted of assault

with intent to do great bodily harm less than murder (AGBH), bank robbery, and two counts of

using a firearm during the commission of a felony (felony firearm). On October 30, 1989, the

court sentenced Petitioner as a fourth habitual offender to concurrent prison terms of 50 to 90 years

for AGBH and life imprisonment for bank robbery.             Those sentences were to be served

consecutively to concurrent 2-year terms for the felony-firearm convictions.

               On June 23, 2020, Petitioner filed his habeas corpus petition. The petition raises

three grounds for relief, as follows:

        I.     Fourteenth Amendment due process violation by the Michigan Parole
               Board for failing to grant Petitioner parole despite a very positive
               psychological report and an outstanding institutional record.

        II.    The state court violated Petitioner’s due process rights in rejecting
               Petitioner’s state habeas corpus petition based on the parole board’s denial
               of parole where the respondent warden failed to timely answer the petition
               such that Petitioner’s claims should have been deemed admitted.

        III.   The state court violated Petitioner’s due process rights in rejecting
               Petitioner’s state habeas petition without adjudicating the claims on the
               merits or providing “findings of fact” or “conclusions of law” as required
               by the Michigan Court Rules.

(Pet., ECF No. 1, PageID.7-10.)

               Petitioner does not provide the date of the parole denial decision that is the

foundation for this petition. Nor does Petitioner provide the date he filed in the Branch County

Circuit Court his habeas corpus petition challenging the parole denial. Petitioner reports, however,

that the Branch County Circuit Court denied the petition on August 27, 2019. (Branch Cnty. Cir.

                                                 2
      Case 1:20-cv-00743-RJJ-PJG ECF No. 7 filed 08/12/20 PageID.5 Page 3 of 9



Ct. Ord., ECF No. 1, PageID.20.) Petitioner reports that he appealed that denial to the Michigan

Court of Appeals. However, an order denying a complaint for habeas corpus is not appealable,

see Triplett v. Deputy Warden, 371 N.W.2d 862, 866 (Mich. Ct. App.1985). The Court of Appeals

considered the “appeal” as an original complaint for habeas corpus and denied it on February 11,

2020. See https://courts.michigan.gov/opinions_orders/case_search/pages/default.aspx?Search

Type=1&CaseNumber=350986&CourtType_CaseNumber=2 (visited Aug. 9, 2020). Petitioner

then filed an original complaint for habeas corpus in the Michigan Supreme Court. (Compl. for

Habeas Corpus, ECF No. 1, PageID.21-23.) The supreme court closed that file on June 30, 2020,

because     Petitioner   failed    to    pay    the    initial   partial   filing    fee.       See

https://courts.michigan.gov/opinions_orders/case_search/pages/default.aspx?SearchType=1&Cas

eNumber=350986&CourtType_CaseNumber=2 (visited Aug. 9, 2020).

II.      AEDPA standard

               This action is governed by the Antiterrorism and Effective Death Penalty Act of

1996, Pub. L. 104-132, 110 Stat. 1214 (AEDPA). The AEDPA “prevents federal habeas ‘retrials’”

and ensures that state court convictions are given effect to the extent possible under the law. Bell

v. Cone, 535 U.S. 685, 693-94 (2002). An application for writ of habeas corpus on behalf of a

person who is incarcerated pursuant to a state conviction cannot be granted with respect to any

claim that was adjudicated on the merits in state court unless the adjudication: “(1) resulted in a

decision that was contrary to, or involved an unreasonable application of, clearly established

federal law as determined by the Supreme Court of the United States; or (2) resulted in a decision

that was based upon an unreasonable determination of the facts in light of the evidence presented

in the state court proceeding.” 28 U.S.C. § 2254(d). This standard is “intentionally difficult to

meet.” Woods v. Donald, 575 U.S. 312, 316 (2015) (internal quotation omitted).



                                                 3
   Case 1:20-cv-00743-RJJ-PJG ECF No. 7 filed 08/12/20 PageID.6 Page 4 of 9



               The AEDPA limits the source of law to cases decided by the United States Supreme

Court. 28 U.S.C. § 2254(d). This Court may consider only the holdings, and not the dicta, of the

Supreme Court. Williams v. Taylor, 529 U.S. 362, 412 (2000); Bailey v. Mitchell, 271 F.3d 652,

655 (6th Cir. 2001). In determining whether federal law is clearly established, the Court may not

consider the decisions of lower federal courts. Lopez v. Smith, 574 U.S. 1, 4 (2014); Marshall v.

Rodgers, 569 U.S. 58, 64 (2013); Parker v. Matthews, 567 U.S. 37, 48-49 (2012); Williams, 529

U.S. at 381-82; Miller v. Straub, 299 F.3d 570, 578-79 (6th Cir. 2002). Moreover, “clearly

established Federal law” does not include decisions of the Supreme Court announced after the last

adjudication of the merits in state court. Greene v. Fisher, 565 U.S. 34, 37-38 (2011). Thus, the

inquiry is limited to an examination of the legal landscape as it would have appeared to the

Michigan state courts in light of Supreme Court precedent at the time of the state-court

adjudication on the merits. Miller v. Stovall, 742 F.3d 642, 644 (6th Cir. 2014) (citing Greene,

565 U.S. at 38).

               A federal habeas court may issue the writ under the “contrary to” clause if the state

court applies a rule different from the governing law set forth in the Supreme Court’s cases, or if

it decides a case differently than the Supreme Court has done on a set of materially

indistinguishable facts. Bell, 535 U.S. at 694 (citing Williams, 529 U.S. at 405-06). “To satisfy

this high bar, a habeas petitioner is required to ‘show that the state court’s ruling on the claim being

presented in federal court was so lacking in justification that there was an error well understood

and comprehended in existing law beyond any possibility for fairminded disagreement.’” Woods,

575 U.S. at 316 (quoting Harrington v. Richter, 562 U.S. 86, 103 (2011)). In other words, “[w]here

the precise contours of the right remain unclear, state courts enjoy broad discretion in their




                                                   4
       Case 1:20-cv-00743-RJJ-PJG ECF No. 7 filed 08/12/20 PageID.7 Page 5 of 9



adjudication of a prisoner’s claims.” White v. Woodall, 572 U.S. 415, 424 (2014) (internal

quotations omitted).

                The AEDPA requires heightened respect for state factual findings. Herbert v. Billy,

160 F.3d 1131, 1134 (6th Cir. 1998). A determination of a factual issue made by a state court is

presumed to be correct, and the petitioner has the burden of rebutting the presumption by clear and

convincing evidence. 28 U.S.C. § 2254(e)(1); Davis v. Lafler, 658 F.3d 525, 531 (6th Cir. 2011)

(en banc); Lancaster v. Adams, 324 F.3d 423, 429 (6th Cir. 2003); Bailey, 271 F.3d at 656. This

presumption of correctness is accorded to findings of state appellate courts, as well as the trial

court. See Sumner v. Mata, 449 U.S. 539, 546 (1981); Smith v. Jago, 888 F.2d 399, 407 n.4 (6th

Cir. 1989).

III.      Discussion

          A.    Denial of parole

                Petitioner claims that he was deprived of procedural due process because the parole

board ignored Petitioner’s positive psychological evaluation and his clean institutional record

when the board decided to deny his parole. To establish a procedural due process violation, a

plaintiff must prove that (1) he was deprived of a protected liberty or property interest, and (2) such

deprivation occurred without the requisite due process of law. Club Italia Soccer & Sports Org.,

Inc. v. Charter Twp. of Shelby, 470 F.3d 286, 296 (6th Cir. 2006); see also Swihart v. Wilkinson,

209 F. App’x 456, 458 (6th Cir. 2006).

                Plaintiff fails to raise a claim of constitutional magnitude because he has no liberty

interest in being released on parole. There is no constitutional or inherent right to be conditionally

released before the expiration of a prison sentence. Greenholtz v. Inmates of Neb. Penal & Corr.

Complex, 442 U.S. 1, 7 (1979). Although a state may establish a parole system, it has no duty to

do so; thus, the presence of a parole system by itself does not give rise to a constitutionally

                                                  5
   Case 1:20-cv-00743-RJJ-PJG ECF No. 7 filed 08/12/20 PageID.8 Page 6 of 9



protected liberty interest in parole release. Id. at 7, 11; Bd. of Pardons v. Allen, 482 U.S. 369, 373

(1987). Rather, a liberty interest is present only if state law entitles an inmate to release on parole.

Inmates of Orient Corr. Inst. v. Ohio State Adult Parole Auth., 929 F.2d 233, 235 (6th Cir. 1991).

                In Sweeton v. Brown, 27 F.3d 1162, 1164-65 (6th Cir. 1994) (en banc), the Sixth

Circuit, noting “the broad powers of the Michigan authorities to deny parole,” held that the

Michigan system does not create a liberty interest in parole. The Sixth Circuit reiterated the

continuing validity of Sweeton in Crump v. Lafler, 657 F.3d 393, 404 (6th Cir. 2011). In Crump,

the court held that the adoption of specific parole guidelines since Sweeton does not lead to the

conclusion that parole release is mandated upon reaching a high probability of parole. See id.; see

also Carnes v. Engler, 76 F. App’x 79, 80 (6th Cir. 2003). In addition, the Sixth Circuit has

rejected the argument that the Due Process Clause is implicated when changes to parole procedures

and practices have resulted in incarcerations that exceed the subjective expectation of the

sentencing judge. See Foster v. Booker, 595 F.3d 353, 369 (6th Cir. 2010). Finally, the Michigan

Supreme Court has recognized that there exists no liberty interest in parole under the Michigan

system. Glover v. Mich. Parole Bd., 596 N.W.2d 598, 603-04 (Mich. 1999).

                Until Plaintiff has served his maximum sentence—90 years on the bank robbery

charge and life imprisonment on the AGBH charge—he has no reasonable expectation of liberty.

The discretionary parole system in Michigan holds out “no more than a mere hope that the benefit

will be obtained.” Greenholtz, 442 U.S. at 11. The Michigan Parole Board’s failure to consider

Petitioner psychological evaluation or his institutional record, therefore, does not implicate his

right to procedural due process.

        B.      Failure to comply with Michigan Court Rules

                Petitioner contends that the Branch County Circuit Court also violated his due

process rights by failing to deem admitted the facts he alleged after the respondent failed to timely
                                                   6
   Case 1:20-cv-00743-RJJ-PJG ECF No. 7 filed 08/12/20 PageID.9 Page 7 of 9



reply—Petitioner claims those facts should have been admitted under Michigan Court Rule

2.111(E)—and by failing to provide “findings of fact” and “conclusions of law” in the dispositive

order—Petitioner claims such findings and conclusions are required under Michigan Court Rule

2.517. Violation of these state court rules, however, is not a proper basis for habeas corpus relief.

               “[A] federal court may issue the writ to a state prisoner ‘only on the ground that he

is in custody in violation of the Constitution or laws or treaties of the United States.’” Wilson v.

Corcoran, 562 U.S. 1, 5 (2010) (quoting 28 U.S.C. § 2254(a)). A habeas petition must “state facts

that point to a ‘real possibility of constitutional error.’” Blackledge v. Allison, 431 U.S. 63, 75 n.7

(1977) (quoting Advisory Committee Notes on Rule 4, Rules Governing Habeas Corpus Cases).

The federal courts have no power to intervene on the basis of a perceived error of state law. Wilson,

562 U.S. at 5; Bradshaw v. Richey, 546 U.S. 74, 76 (2005); Estelle v. McGuire, 502 U.S. 62, 67-

68 (1991); Pulley v. Harris, 465 U.S. 37, 41 (1984).

               As the Supreme Court explained in Estelle, an inquiry state court proceedings were

proper or improper under state law “is no part of the federal court’s habeas review of a state

conviction [for] it is not the province of a federal habeas court to re-examine state-court

determinations on state-law questions.” Id. at 67-68. Rather, “[i]n conducting habeas review, a

federal court is limited to deciding whether a conviction violated the Constitution, laws, or treaties

of the United States.” Id. at 68. State-court determinations on issues of state law cannot rise to

the level of due process violations unless they offend some principle of justice so rooted in the

traditions and conscience of our people as to be ranked as fundamental. Seymour v. Walker, 224

F.3d 542, 552 (6th Cir. 2000) (quotation omitted); accord Coleman v. Mitchell, 268 F.3d 417, 439

(6th Cir. 2001); Bugh v. Mitchell, 329 F.3d 496, 512 (6th Cir. 2003). “[C]ourts have defined the




                                                  7
   Case 1:20-cv-00743-RJJ-PJG ECF No. 7 filed 08/12/20 PageID.10 Page 8 of 9



category of infractions that violate fundamental fairness very narrowly.” Bugh, 329 F.3d at 512

(internal quotations and citations omitted).

               Further, under the AEDPA, the court may not grant relief if it would have decided

the state law question differently. The court may only grant relief if Petitioner is able to show that

the state court’s ruling was in conflict with a decision reached by the Supreme Court on a question

of law or if the state court decided the evidentiary issue differently than the Supreme Court did on

a set of materially indistinguishable facts. Sanders v. Freeman, 221 F.3d 846, 860 (6th Cir. 2000).

               Petitioner has not met this difficult standard. Indeed, he cites no clearly established

federal law supporting his claim that due process requires deemed admissions or findings of fact

and conclusions of law under the circumstances present here. Accordingly, his claim is not

cognizable on habeas review and he is not entitled to habeas relief.

IV.    Certificate of Appealability

               Under 28 U.S.C. § 2253(c)(2), the Court must determine whether a certificate of

appealability should be granted. A certificate should issue if Petitioner has demonstrated a

“substantial showing of a denial of a constitutional right.” 28 U.S.C. § 2253(c)(2).

               The Sixth Circuit Court of Appeals has disapproved issuance of blanket denials of

a certificate of appealability. Murphy v. Ohio, 263 F.3d 466, 467 (6th Cir. 2001) (per curiam).

Rather, the district court must “engage in a reasoned assessment of each claim” to determine

whether a certificate is warranted. Id. Each issue must be considered under the standards set forth

by the Supreme Court in Slack v. McDaniel, 529 U.S. 473 (2000). Murphy, 263 F.3d at 467.

Consequently, this Court has examined each of Petitioner’s claims under the Slack standard.

Under Slack, 529 U.S. at 484, to warrant a grant of the certificate, “[t]he petitioner must

demonstrate that reasonable jurists would find the district court’s assessment of the constitutional

claims debatable or wrong.”        Id.   “A petitioner satisfies this standard by demonstrating
                                                  8
   Case 1:20-cv-00743-RJJ-PJG ECF No. 7 filed 08/12/20 PageID.11 Page 9 of 9



that . . . jurists could conclude the issues presented are adequate to deserve encouragement to

proceed further.” Miller-El v. Cockrell, 537 U.S. 322, 327 (2003). In applying this standard, the

Court may not conduct a full merits review, but must limit its examination to a threshold inquiry

into the underlying merit of Petitioner’s claims. Id.

                The Court finds that reasonable jurists could not conclude that this Court’s

dismissal of Petitioner’s claims was debatable or wrong. Therefore, the Court will deny Petitioner

a certificate of appealability. Moreover, for the same reasons the Court concludes that Petitioner

has failed to demonstrate that he is in custody in violation of the Constitution and has failed to

make a substantial showing of the denial of a constitutional right, the Court also concludes that

any issue Petitioner might raise on appeal would be frivolous. Coppedge v. United States, 369

U.S. 438, 445 (1962).

                                            Conclusion

                The Court will enter a judgment dismissing the petition and an order denying a

certificate of appealability.




Dated:     August 12, 2020                    /s/ Robert J. Jonker
                                              ROBERT J. JONKER
                                              CHIEF UNITED STATES DISTRICT JUDGE




                                                 9
